

TRI-PARTY ESCROW AGREEMENT (Knapp)
 
This is an Agreement among Near North National Title, LLC (Escrow Depository),
having an office and place of business in Chicago, Illinois; AMB Financial
Corporation, incorporated in Indiana (Corporation or Pledgor), and First
Regional Bank, custodian FBO Clement B. Knapp, Jr. IRA (Lender or Pledgee).
 
Receipt of Shares Into Escrow 
 
1.01. The Escrow Depository agrees to receive: (i) a stock certificate
representing 562,063 Shares of American Savings FSB common stock (Shares) that
are owned by Corporation and which have been pledged as collateral to Lender to
secure a loan made by Lender to Corporation, as is evidenced by a Term Note, a
copy of which is attached hereto as Exhibit 1, and a Collateral Pledge
Agreement, a copy of which is attached hereto as Exhibit 2; and (ii) the
executed stock power, a copy of which is attached hereto as Exhibit 3 (“Escrowed
Documents”). The Escrow Depository agrees to hold and keep the Escrowed
Documents in escrow in accordance with the terms and conditions of this
Agreement and for the uses and purposes set forth in this Agreement and the
Collateral Pledge Agreement attached hereto as Exhibit 2. 


Transfers During Escrow 
 
2.01. During the time that the Escrowed Documents described in Paragraph 1.01
remain in escrow, the Corporation, the Lender/Pledgee, and the Escrow Depository
agree that no sale or transfer or other disposition of the Escrowed Documents or
any interest in the Escrowed Documents shall be consummated, nor shall any
consideration be received for the Escrowed Documents


Duration of Agreement 
 
3.01. Subject to the occurrence of a Default as provided for in Paragraph 3.07,
the Escrow Depository is authorized and instructed to hold the certificate
representing the Escrowed Documents described in Paragraph 1.01 in escrow until
the Escrow Depository has been furnished a written notice from Lender/Pledgee
indicating that Corporation has fully paid the Term Note secured by the pledge
of said Escrowed Documents as collateral, at which time said Escrowed Documents
shall be immediately released and returned to Corporation/Pledgor.


3.02. Voting rights. During the term of this pledge, and so long as Pledgor is
not in default in the performance of any term of this agreement or in the
payment of the principal or interest of the Term Note according to its terms,
Pledgor may vote the pledged shares on all corporate questions, and Pledgee
shall, if necessary, execute due and timely proxies in favor of Pledgor to this
end. As long as Pledgor shall not be in default on the payment of principal and
interest on the Term Note, neither Pledgee nor Custodian shall be entitled to
exercise any control over American Savings, FSB by reason of the subject loan,
pledge and related matters. If the Pledgor defaults on a Term Note, the
Pledgee/Lender shall be entitled to vote the pledged shares on all corporate
questions so long as Company shall remain in default, but only to the extent
permitted by applicable law and regulations, including Part 574 of the OTS
Regulations, with Pledgor retaining the remaining voting rights.
 
3.03. Representations. Pledgor warrants and represents that, except as required
by applicable law or regulations including Part 574 of the OTS Regulations,
there are no restrictions upon the transfer of any pledged shares, other than
may appear on the face of the certificate, and that Pledgor is the sole
shareholder of American Savings, FSB and has the right to transfer such shares
free of any encumbrances. 
 
 
 

--------------------------------------------------------------------------------

 
 
3.04. Adjustments. If, during the term of this pledge, any share dividend,
reclassification, readjustment, or other change is declared or made in the
capital structure of the company not incident to American Savings, FSB’s normal
operations as a depository institution, all new, substituted, and additional
shares, or other securities, issued by reason of any such change shall be
delivered to and held by Escrow Depository under the terms of this agreement in
the same manner as the shares originally pledged hereunder. Notwithstanding any
other statement herein to the contrary, as long as Pledgor is not in default of
the Term Note, (i) American Savings, FSB shall be entitled to declare and pay
such cash dividends as it determines in its discretion, (ii) Pledgor shall be
entitled to receive such cash dividends immediately on payments, and (iii)
Pledgee and Escrow Depository shall have no rights with respect to such
dividends.
 
3.05. Warrants and rights. If, during the term of this pledge, subscription
warrants or any other rights or options are issued in connection with the
pledged shares, Pledgee shall immediately assign the pledged warrants, rights,
or options to Pledgor. If exercised by Pledgor, all new shares or other
securities so acquired by Pledgor shall be immediately assigned to Pledgee and
delivered to Escrow Depository to be held under the terms of this agreement in
the same manner as the shares originally pledged hereunder.
 
3.06. Payment of loan. Upon full payment of the principal and interest of the
Term Note secured by the collateral held in escrow pursuant hereto, the
Lender/Pledgee shall immediately (within two (2) business days) provide written
notice to Escrow Depository that said Term Note has been fully repaid, and shall
authorize and direct the Escrow Depository to transfer and return to Pledgor all
the pledged shares and all rights received by Pledgee, if any, as a result of
the original collateral pledge.
 
3.07. Default. The occurrence of any events of default under the terms of the
Term Note shall constitute an Event of Default hereunder. Upon Pledgee’s written
notification to Escrow Depository that the Corporation has defaulted under the
Term Note, the Escrow Depository shall tender and deliver to the Pledgee the
Escrowed Documents.
 
Escrow Fee 
 
4.01. The fee of the Escrow Depository for its services under this Agreement
shall be payable by the Corporation in monthly amounts of Seventy-Five Dollars
($75.00) until all of the Escrow Depository's duties under this Agreement have
been satisfied, and, if the Escrow Depository's duties are satisfied at any time
other than the end of a month, payable ratably for the portion of the last month
the Escrow Depository acts under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Liability of Depository 
 
5.01. The Escrow Depository shall not be liable for any action taken or omitted
under this Agreement, except in the case of its willful misconduct or gross
negligence. The Escrow Depository shall be entitled to consult with counsel of
the Escrow Depository's own choosing.


If conflicting demands are made upon Escrowee or legal action in connection with
this Escrow, Escrowee may withhold and stop all further proceedings without
liability therefore, or Escrowee may file suit for interpleader or declaratory
relief. If Escrowee is required to respond to any legal summons or proceedings,
or if any action of interpleader or declaratory relief is brought by Escrowee,
or if conflicting demands or notice by parties to this Escrow or by any other
party or parties are served upon Escrowee, the undersigned jointly and severally
agree to pay escrow fees and all costs, expenses, and attorney’s fees expended
or incurred by Escrowee as a result of any of the above described events. The
undersigned further agree to save Escrowee harmless as escrow holder under this
Escrow from all losses and expenses, including reasonable attorney’s fees and
court costs incurred by reason of any claim, demand, or action with respect to
this Escrow.
 
Amendments 
 
6.01. If applicable Federal banking law or regulations are changed, the Indiana
Securities Law and the Rules of the Securities Commissioner promulgated under
that law are amended, or if a new securities law is adopted that changes the
provisions pertaining to the escrow of securities, then this Agreement may be
amended at the request of the Corporation and the Lender/Pledgee to provide for
changes in this Agreement consistent with the amended or new law or regulation.
 
Execution 
 
7.01. The effectiveness of this Agreement is conditioned on its execution by all
of the parties to the Agreement. The Agreement may be signed in counterparts and
on different dates by the various parties to the Agreement with the same force
and effect as though the parties had all signed one instrument on the same date.


Miscellaneous


8.01. Public Disclosure. The parties hereto agree, subject to applicable law, to
make no public disclosure regarding the loan, pledge and related matters,
without the other parties’ consent, which consent shall not be unreasonably
withheld.


8.02.  Transferability. This Tri-Party Escrow Agreement and the rights hereunder
are not assignable to a third party.
 
8.03.  Binding Agreement. This Tri-Party Escrow Agreement and all provisions
hereof shall be binding upon and inure to the benefit of the parties’ respective
successors, heirs and legal representatives and all other persons or entities
claiming under or through each of them.


8.04.  Modification or Amendment. Neither this Tri-Party Escrow Agreement nor
any provision hereof may be amended, modified, waived, discharged or terminated
orally nor may any of the Escrowed Documents be released, except by a written
instrument, duly signed by or on behalf of the Pledgee hereunder.


8.05.  Paragraph Headings. The paragraph headings used herein are for
convenience of reference only and shall not define or limit the provisions of
this Tri-Party Escrow Agreement.


8.06.  Plural/Singular. As used in this Tri-Party Escrow Agreement, the singular
shall include the plural, and the plural shall include the singular, the
masculine, feminine and neuter pronouns shall be fully interchangeable, where
the context requires.


 
 

--------------------------------------------------------------------------------

 
 
In witness whereof, we have subscribed our names on the respective dates set
forth next to our signatures.
 
 
NEAR NORTH NATIONAL TITLE LLC (Escrow Depository)


 By _____________________________[signature]     Date:_____________
 Printed Name:____________________
 Title:___________________________
 
222 N. LaSalle Street, Lobby Level
Chicago, Illinois 60601
Attention: Cindy O’Donohue
(312)419-3900
(312)419-0569fax
cindy.odonohue@nnnnt.com
 
AMB Financial Corporation  (Corporation/Pledgor)


By _____________________________[signature]     Date:_____________
Printed Name:____________________
 Title:___________________________
 
8230 Hohman Avenue
Munster, Indiana 46321
(219)836-5870 


   
 First Regional Bank, custodian FBO Clement B. Knapp, Jr. IRA
(Lender/Pledgee )


 ________________________________[signature]     Date:_____________
 Address: P.O. Box 85410, San Diego, CA 92186-5410
                        
 
 
 

--------------------------------------------------------------------------------

 
 